DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Debs (US 4742860) in view of Tetsuo (JP 2016080113A). 
Regarding claim 1, Debs teaches (figs. 1-4) a headrail (10) of an opening covering for a building opening, comprising: a frame (12 and 14), which is defined to have a longitudinal axis (from left to right in fig. 1), wherein a first sub-frame (12) and a second sub-frame (14) are formed in a direction along the longitudinal axis (fig. 1), the first sub-frame (12) comprises a first top board (annotated fig. 3 below) and a first bottom board (annotated fig. 3 below), the second sub-frame (14) comprises a second top board (annotated fig. 3 below) and a second bottom board (annotated fig. 3 below), the first bottom board and the second bottom board are both flat (fig. 3, bottom surface) and a receiving space is formed between the top boards and the bottom boards through the entire frame in the direction along the longitudinal axis (fig. 2 shows a space between the top board and the bottom board, this extends the length) ; a sliding track assembly (28, 29, and 72) provided in the receiving space (shown in fig. 2); a fixing member (32) comprising a first fixing portion (the left half that is on the first sub-frame) and a second fixing portion (the right half on the second sub-frame), and a connecting member (the whole bracket 44), wherein, when the fixing member (32) and the connecting member (the whole bracket 44) are provided at the frame (fig. 3) and bridge the first sub-frame (12) and the second sub-frame (14), the first fixing portion (the left half that is on the first sub-frame) and the second fixing portion (the right half on the second sub-frame) of the fixing member (32) are directly fixed to the first top board (annotated fig. 3) of the first sub-frame (12) and the second top board (annotated fig. 3) of the second sub-frame (14) respectively so that the fixing member (32) is not movable relative to the top boards (when connected, it is not movable relative to the top boards in the vertical direction for example), the connecting member (the whole bracket 44) is fixedly provided at the first bottom board (the bracket includes the vertical component 58 which extends to the second bottom board and is considered near the location of the first bottom board by the examiner) of the first sub-frame (12) and the second bottom board (as shown in annotated fig. 3) of the second sub-frame (14) and the first sub-frame and the second sub-frame are aligned with and connected to each other (fig. 3), the sliding track assembly (28, 29, and 72) comprises a sliding track (28 and 29) and a linking rod (72); the sliding track comprises a first track section (28) and a second track section (29), wherein the first track section (28) and the second track section (29) are adjacently provided in the direction along the longitudinal axis (from left to right in fig. 1); the linking rod (72) is provided at the sliding track and connects the first track section and the second track section, so that the first track section and the second track section are aligned with and fixed to each other (column 2 lines 40-46); wherein when a movable seat assembly (the 22s) is connected to the sliding track assembly (shown in fig. 5), the movable seat assembly (the 22s) is slidable through the entire receiving space (slidable along the length of the track, which extends the length of the receiving space) and driven to operate a covering material (the 18s) suspended from the movable seat assembly (column 1 line 57 through column 2 line 12).
Debs does not teach that the connecting member is fixed to the first bottom board of the first sub-frame and the second bottom board of the second sub-frame so that the connecting member is not movable relative to the bottom boards.
Tetsuo teaches (fig. 1) a connecting member (21) that is fixed to a first bottom board (8a) of a first sub-frame (1a) and a second bottom board (in the same manner as the first bottom board) of the second sub-frame (1b) so that the connecting member (21) is not movable relative to the bottom boards (due to being inserted into the first and second bottom boards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Debs by adding a connecting member that is fixed to the first bottom board of the first sub-frame and the second bottom board of the second sub-frame as taught by Tetsuo. This alteration provides the predictable and expected results of a more secure connection between the first sub-frame and the second sub-frame.

    PNG
    media_image1.png
    318
    717
    media_image1.png
    Greyscale


Regarding claim 5, Debs teaches (figs. 1-4) that the frame (12 and 14) has a hook portion (see annotated fig. 2 below) formed on a top surface thereof, and the fixing member (32) has a restriction portion (see annotated fig. 2 below) on a bottom surface thereof; when the fixing member (32) bridges the first sub-frame (12) and the second sub-frame (14) to make the first sub-frame and the second sub-frame aligned with and connected to each other (as shown in fig. 1), the restriction portion fits into the hook portion (annotated fig. 2).

    PNG
    media_image2.png
    594
    750
    media_image2.png
    Greyscale

Regarding claim 9, Debs teaches (figs. 1-4) that the first track section (28) has a channel formed on an end surface thereof facing the second track section (fig. 3 shows a channel extending in the direction of the longitudinal axis and from the end it faces the second track section, the cross-section in fig. 2 also shows it), and the second track section (29) also has a channel formed on an end surface thereof facing the first track section (channel also shown in fig. 3). Debs does not teach that the linking rod is adapted to be inserted into the channels.
Another embodiment of Debs teaches (figs. 10-11) a first track section (28a) and a second track section (29a) with a linking rod (96) connecting the track sections (column 3 lines 12-15) so they are aligned with and fixed to each other, the track sections both having a channel formed on an end surface facing the other track section (the channels are the space into which the linking rod is inserted), the linking rod is adapted to be inserted into the channels (fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Debs by replacing the track sections and the linking rod of the first embodiment with the track sections and linking of the second embodiment so that the linking rod is adapted to be inserted into the channels. This alteration provides the predictable and expected result of being able to connect the track sections without the use of a screw driver. 
Regarding claim 10, Debs as modified above, teaches (figs. 10-11) that shapes of cross-sections of the channels of the first track section and the second track section correspond to a shape of a cross-section of the linking rod (fig. 11 shows the linking rod having a consistent cross-section along its length, and fig. 10 shows the channel of the first track section matching the cross section of the linking rod), and the shapes of the cross-sections of the channels and the shape of the cross-section of the linking rod are all non-circular (fig. 10).
Regarding claim 15, Debs teaches (figs. 1-4) an opening covering (18) for a building opening comprising: a headrail (10) comprising: a frame (12 and 14), which is defined to have a longitudinal axis (from left to right in fig. 1), wherein a first sub-frame (12) and a second sub-frame (14) are formed in a direction along the longitudinal axis (fig. 1), the first sub-frame (12) comprises a first top board (annotated fig. 3 below) and a first bottom board (annotated fig. 3 below), the second sub-frame (14) comprises a second top board (annotated fig. 3 below) and a second bottom board (annotated fig. 3 below), the first bottom board and the second bottom board are both flat (fig. 3, bottom surface) and a receiving space is formed between the top boards and the bottom boards through the entire frame in the direction along the longitudinal axis (fig. 2 shows a space between the top board and the bottom board, this extends the length); a sliding track assembly (28, 29, and 72) provided in the receiving space (shown in fig. 2); a fixing member (32) comprising a first fixing portion (the left half that is on the first sub-frame) and a second fixing portion (the right half on the second sub-frame), and a connecting member (the whole bracket 44), wherein, when the fixing member (32) and the connecting member (the whole bracket 44) are provided at the frame (fig. 3) and bridge the first sub-frame (12) and the second sub-frame (14), the first fixing portion (the left half that is on the first sub-frame) and the second fixing portion (the right half on the second sub-frame) of the fixing member (32) are directly fixed to the first top board (annotated fig. 3) of the first sub-frame (12) and the second top board (annotated fig. 3) of the second sub-frame (14) respectively so that the fixing member (32) is not movable relative to the top boards (when connected, it is not movable relative to the top boards in the vertical direction for example), the connecting member (the whole bracket 44) is fixedly provided at the first bottom board (the bracket includes the vertical component 58 which extends to the second bottom board and is considered near the location of the first bottom board by the examiner) of the first sub-frame (12) and the second bottom board (as shown in annotated fig. 3) of the second sub-frame (14), and the first sub-frame and the second sub-frame are aligned with and connected to each other (fig. 3), the sliding track assembly (28, 29, and 72) comprises a sliding track (28 and 29) and a linking rod (72); the sliding track comprises a first track section (28) and a second track section (29), wherein the first track section (28) and the second track section (29) are adjacently provided in the direction along the longitudinal axis (from left to right in fig. 1); the linking rod (72) is provided at the sliding track and connects the first track section and the second track section, so that the first track section and the second track section are aligned with and fixed to each other (column 2 lines 40-46); wherein when a movable seat assembly (the 22s) is connected to the sliding track assembly (shown in fig. 5), the movable seat assembly (the 22s) is slidable through the entire receiving space (slidable along the length of the track, which extends the length of the receiving space) and driven to operate a covering material (the 18s) suspended from the movable seat assembly (column 1 line 57 through column 2 line 12).
Debs does not teach that the connecting member is fixed to the first bottom board of the first sub-frame and the second bottom board of the second sub-frame so that the connecting member is not movable relative to the bottom boards.
Tetsuo teaches (fig. 1) a connecting member (21) that is fixed to a first bottom board (8a) of a first sub-frame (1a) and a second bottom board (in the same manner as the first bottom board) of the second sub-frame (1b) so that the connecting member (21) is not movable relative to the bottom boards (due to being inserted into the first and second bottom boards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Debs by adding a connecting member that is fixed to the first bottom board of the first sub-frame and the second bottom board of the second sub-frame as taught by Tetsuo. This alteration provides the predictable and expected results of a more secure connection between the first sub-frame and the second sub-frame.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “Firstly, Debs discloses a vertical blind head assembled by two parts 12, 14, which are interconnected by the brackets 42, 44. However, the brackets 42, 44 have respective downwardly extending portions 54, 58 protruding towards the interior of the vertical blind head and through which the tilt rod parts 28, 29 extend, respectively. According to FIGs. 1-5 of Debs, the carriers 22 carrying the holders 20 are sleeved on the tilt rod parts 28, 29. After the two parts 12, 14 of the vertical blind head are combined, the holders 20 are divided into two groups as the carriers 22 are separated by the downwardly extending portions 54, 58 of the brackets 42, 44, and the holders 20 in each group cannot move over from one side to another side. Therefore, the vanes 18 can only move within a range from the lateral edge of the vertical blind head to the two sides of the brackets 42, 44. In other words, the structure disclosed by Debs makes the vanes 18 only movable in limited moving paths rather than movable along a longitudinal axis passing through the whole vertical blind head. If there is a need for using more parts to assemble the vertical blind head, there would be more partitioned moving intervals defining limited movement ranges for the vanes, which does not fit a general user's habit of operating window coverings. 
Compared with Debs, independent claims 1 and 15 of the present application recite the features of. "a receiving space is formed between the top boards and the bottom boards through the entire frame in the direction along the longitudinal axis", "the first fixing portion and the second fixing portion of the fixing member are directly fixed to the 30first top boa of the first sub-frame and the second top board of the second sub-frame 8 respectively", "the connecting member is fixed to the first bottom board of the first sub-frame and the second bottom board of the second sub-frame" and "wherein when a movable seat assembly is connected to the sliding track assembly, the movable seat assembly is slidable through the entire receiving space and driven to operate a covering material suspended from the movable seat assembly". 
Accordingly, in the present application, since the fixing member and the connecting member are merely fixed to the sub-frames, a non-blocking receiving space is formed between the top boards and the bottom boards through the entire frame after the sub-frames are interconnected, and the covering material suspended from the movable seat assembly can move along the whole length of the sliding track as the movable seat assembly is slidable through the entire receiving space. Furthermore, if there is a need for longer size of transverse width of the headrail, the number of the sub-frames for assembling the headrail can be increased and does not affect and limit the movement range of the covering material.”
The examiner notes that the above rejection teaches all the limitations as claimed. The examiner notes that it is not stated anywhere in the Debs reference that the vanes are “only movable in limited moving paths rather than along a longitudinal axis passing through the whole vertical blind head” as is argued by the applicant. In fact, looking at fig. 2, it appears to the examiner that element 22 sits below any elements that the applicant deems could interfere or limit the movement of the vanes. Additionally, the examiner directs attention to column 2 lines 11-12, where it is described that the vanes can transverse to the right or left. 
The examiner notes that the claims do not require that the vanes be moveable from one side of the assembly, along the entire blind head to the other side of the assembly. It is instead required that “the moveable seat assembly is slidably through the entire receiving space”. The examiner notes that the receiving space extends the entire length, and that the moveable seat assembly is made up of all the 22s. Every 22 is able to, at least, “transverse to the right or left”, per column 2 lines 11-12, thus it is taught that the moveable seat assembly is slidable through the entire receiving space. The examiner also points out that the receiving space that is formed between the top and bottom boards as described in the rejection above, and shown in annotated fig. 3. This receiving space is found to be through the entire frame as required by the claim, as it begins at the left side of the device and extends to the right side of the device.
The examiner notes that the receiving space is not claimed to be “a non-blocking receiving space” as argued by the applicant, and neither are “the covering material suspended from the movable seat assembly can move along the whole length of the sliding track” and “if there is a need for longer size of transverse width of the headrail, the number of the sub-frames for assembling the headrail can be increased and does not affect and limit the movement range of the covering material” as argued. All the limitations as claimed are taught by the above rejection.
The applicant further argues that “Secondly, Tetsuo discloses two rail members interconnected by an engagement connecting member, while each rail member has its bottom protruding upwardly towards the interior of each rail member and formed in a particular shape, which is to be closely fitted with the engagement connecting member so that the two rail members can be assembled. It is known that the window coverings having longer transverse widths have more vertical vanes, and more vanes will bring the rail of the window covering more burden of weight. Under such gravitational force, the rail may easily deform and be bent into a downward concave curve. Under this circumstance, since the engagement connecting member is connected to the two rail members in a closely-fitting manner, separation of the engagement connecting member from the two rail members is not adequately prevented. Additionally, the rail disclosed by Tetsuo has protruding structure located at the bottom thereof. Hence, the interior of the rail is bumpy and uneven, and the inner space of the rail is diminished, which are disadvantageous when moving, opening and closing the vanes.”
The examiner notes in regards to the applicant’s opinion of “It is known that the window coverings having longer transverse widths have more vertical vanes, and more vanes will bring the rail of the window covering more burden of weight. Under such gravitational force, the rail may easily deform and be bent into a downward concave curve. Under this circumstance, since the engagement connecting member is connected to the two rail members in a closely-fitting manner, separation of the engagement connecting member from the two rail members is not adequately prevented” that this is not found to be commensurate in scope of the rejection, as Tetsuo teaches (fig. 1) a connecting member (21) that is fixed to a first bottom board (8a) of a first sub-frame (1a) and a second bottom board (in the same manner as the first bottom board) of the second sub-frame (1b) so that the connecting member (21) is not movable relative to the bottom boards (due to being inserted into the first and second bottom boards), and that this combination would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make. It is merely speculation that this connection does not adequately teach the limitations as claimed and argued. The examiner further notes that any disadvantages that the applicant deems in regards to “the interior of the rail is bumpy and uneven, and the inner space of the rail is diminished” is not found persuasive, and the examiner notes that the rejection as applied above teaches all of the limitations as claimed, even if subtle differences between the instant invention and art as applied exist.
The applicant further argues that “Compared with Tetsuo, independent claims 1 and 15 of the present application recite the features of "the connecting member is fixed to the first bottom board of the first sub-frame and the second bottom board of the second sub-frame so that the connecting member is not movable relative to the bottom boards" and "the first bottom board and the second bottom board are both flat, and a receiving space is formed between the top boards and the bottom boards through the entire frame in the direction along the longitudinal axis". 
Accordingly, in the present application, since the connecting member is fixed to the bottom boards in a way of being not movable relative to the bottom boards, the two sub-frames do not face the possibility of being separated from each other when bearing a load. Besides, since the bottom boards are flat, the bottom surface of the headrail is presented as a complete and continuous plane without any protrusions, which makes the inner space of the headrail larger and ensures the covering material can be opened and closed smoothly.”
The examiner notes that the combination using Tetsuo above teaches a connection member “fixed to the first bottom board of the first sub-frame and the second bottom board of the second sub-frame so that the connecting member is not movable relative to the bottom boards”, as required by the claim. The connecting member, after being connected with the first and second bottom boards is “not movable relative to the bottom boards” as the function of the piece is to hold the first and second bottom boards together, and not have the components be movable relative to each other. The examiner further notes that the first bottom board and the second bottom board are both flat, even after the modification, at least on the bottom surface, and that and a receiving space is formed between the top boards and the bottom boards through the entire frame in the direction along the longitudinal axis, per the rejection above. 
The examiner again notes that the above rejection teaches all the limitations as claimed, and that, it teaches the connecting member being fixed to the bottom boards in a way of being not movable relative to the bottom boards.
The examiner believes that the two sub-frames do not face the possibility of being separated from each other when bearing a load, and that it is merely the opinion of the applicant otherwise, as this happening is not found in the reference. Any additional differences between the instant applicant and the art as applied that are argued are not found to be relevant, including the argument that “since the bottom boards are flat, the bottom surface of the headrail is presented as a complete and continuous plane without any protrusions, which makes the inner space of the headrail larger and ensures the covering material can be opened and closed smoothly.” This is not claimed by the applicant, and thus it is not found to be commensurate with the scope of the rejection. The above rejection teaches all the limitations as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634